                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:19-CR-00180-RJC-DSC
USA                                          )
                                             )
     v.                                      )               ORDER
                                             )
ANDRIVIA WELLS                               )
                                             )

          THIS MATTER is before the Court on the government’s Notice of Appeal,

(Doc. No. 19), of the magistrate judge’s denial, (Minute Order, Oct. 3, 2019), of its

Motion on Status of Counsel, (Doc. No. 16).

I.        BACKGROUND

          The defendant was indicted on June 20, 2019, for offenses related to alleged

tax preparation fraud. (Doc. No. 3). The Indictment also included one count of

destruction of records (Count Thirty-Five) resulting from the alleged arson at one of

the defendant’s business locations after she had been served with an IRS summons.

(Id. at 2-3, 7-8). She was appointed counsel from the Federal Public Defender’s

Office at her initial appearance. (Oral Order, June 26, 2019).

          The Indictment was superseded on August 22, 2019. (Doc. No. 13). An

additional charge of obstruction of justice (Count Thirty-Six) is based, in part, on

alleged false statements under oath before the Grand Jury on February 19, 2019. 1


1
 This count apparently has a typographical error regarding the date range of the
offense from “[b]etween on or about December 18, 2019 and June 30, 2019.” (Doc.
No. 13: Superseding Indictment at 9). Based on other information in the record, the
Court presumes December 18, 2018, was intended. (See id. at 3 (defendant was
subpoenaed on December 18, 2018, to appear before grand jury on January 15,
2019)).
(Id. at 4, 9). After the defendant was arraigned on the Superseding Indictment on

September 5, 2019, current counsel entered his appearance on September 9, 2019.

(Doc. No. 15).

      The government filed the underlying motion on September 16, 2019, seeking

a hearing on whether counsel has an impermissible conflict of interest. (Doc. No.

16). Pursuant to 28 U.S.C. § 636(b)(1)(A), a magistrate judge was designated to

hear and determine the government’s motion. (No. 3:05-mc-268, Doc. No. 1: Referral

Order at 1). After conducting an evidentiary hearing, the magistrate judge found

that the matter was subject to interpretation and denied the government’s request

to disqualify counsel from further representation of the defendant.2 (Minute Order,

Oct. 3, 2019). On October 10, 2019, the government filed the instant Notice of

Appeal seeking disqualification of counsel, claiming he is a fact witness who

provides substantive evidence of the defendant’s alleged false testimony before the

grand jury. (Doc. No. 19 at 1).

II.   STANDARD OF REVIEW

      Federal Rule of Criminal Procedure 59(a) allows a district judge to refer to a

magistrate judge for determination any matter that does not dispose of a charge or

defense. When a party objects to a magistrate judge’s order on a nondispositive

matter, a district judge must determine whether the order is contrary to law or

clearly erroneous.




2
   The hearing was not transcribed, but the Court has reviewed an audio recording
of the proceedings.
                                          2
III.   DISCUSSION

       Although a criminal defendant has the right to hire the counsel of her own

choosing, the presumption in favor of retained counsel “may be overcome not only

by a demonstration of actual conflict but by a showing of a serious potential for

conflict.” United States v. Basham, 561 F.3d 302, 323-24 (4th Cir. 2008) (quoting

Wheat v. United States, 486 U.S. 153, 164 (1988)) (emphasis in original). A district

court has an “‘independent interest in ensuring that criminal trials are conducted

within the ethical standards of the profession and that legal proceedings appear fair

to all who observe them.’” Id. at 323 (quoting Wheat, 486 U.S. at 160). Thus, “‘a

district court has an obligation to foresee problems over representation that might

arise at trial and head them off beforehand.’” Id. (quoting United States v. Howard,

115 F3d 1151, 1155 (4th Cir. 1997).

       Here, retained counsel is a member of the North Carolina Bar. (Doc. No. 15:

Entry of General Appearance). By appearing in this District, attorneys submit

themselves to the Court’s enforcement of the North Carolina Rules of Professional

Conduct. LCrR 44.1 (incorporating LCvR 83.1(a)). Revised Rule 3.7 of that code

provides:

              (a) A lawyer shall not act as advocate at a trial in which the
       lawyer is likely to be a necessary witness unless:
                     (1) the testimony relates to an uncontested issue;
                     (2) the testimony relates to the nature and value of legal
       services rendered in the case; or
                     (3) disqualification of the lawyer would work substantial
       hardship on the client.




                                           3
“A witness’s testimony is ‘necessary’ within the meaning of the rule when it is

relevant, material, and unobtainable by other means.” State v. Smith, 749

S.E.2d 507, 510 (N.C. Ct. App. 2013) (internal quotation marks and citation

omitted). However, an attorney who is disqualified from advocating at trial

may represent his client on non-trial matters absent a showing of other

conflict of interest under Rules 1.7 or 1.9, such as involving other current or

former clients. Cunningham v. Sams, 588 S.E.2d 484, 487 (N.C. Ct. App.

2003).

         The government has demonstrated that retained counsel is likely to be

a necessary witness if the case proceeds to trial. First, counsel’s testimony

would be relevant and material to the contested issue of whether the

defendant made false statements before the grand jury. According to the

transcript, the defendant testified on February 19, 2019, that she provided

records responsive to a grand jury subpoena to counsel on a USB, which she

expected to be forwarded to the grand jury. (Doc. No. 19-1, Exhibit 1 at 2-4).3

However, in an e-mail message sent to the government on February 20, 2019,

counsel stated, “I don’t have any records that would be responsive to the

subpoena, on a thumb drive or otherwise. Ms. Smith seems to think I do,

however, I do not!” (Doc. No. 19-2, Exhibit 2 at 2).4 Before the magistrate



3
  For consistency of reference, the Court will use the page numbers generated by
the CM/ECF system, rather than page numbers in the original documents.

4
  In the next message in the e-mail chain, counsel states his understanding that
documents would be dropped off at his office later that day. (Doc. No. 19-2 at 2).
                                           4
judge, counsel explained that the defendant had provided some other kind of

drive without anything on it and that records were ultimately produced,

including a whole computer. Even so, the government intends to call counsel

as a witness at trial on the issue of whether the defendant made false

statements on February 19, (Doc. No. 16: Motion at 7); therefore, counsel’s

testimony as to what she had provided to him as of that date is relevant and

material to the obstruction charge in Count Thirty-Six.5

      Second, the record does not reflect that any other witness could provide

the same information as counsel. The defendant was unequivocal in her

testimony that she provided responsive records to her attorney personally.

(Doc. No. 19-1, Exhibit 1 at 2-4 (“He has them.”). Counsel was unequivocal in

disclaiming that she had. (Doc. No. 19-2, Exhibit 2 at 2 (“I do not!”).

Although counsel told the magistrate judge that he would not be the best

witness and that there were alternatives, he did not identify any other person

who would have knowledge bearing on the truth or falsity of the defendant’s

testimony before the grand jury. Accordingly, the Court finds that counsel

has an actual, or a serious potential, conflict of interest in trying this case

because he is likely a necessary witness.

      The question remains whether disqualification of counsel from

advocating at trial would work substantial hardship on the defendant. Rule


5
  The government’s Notice of Appeal references Count Thirty-Five as being the one
at issue. (Doc. No. 19 at 2). That appears to be a typographical error because Count
Thirty-Five alleges obstruction of the IRS investigation on or about May 15, 2017.
(Doc. No. 13: Superseding Indictment at 9).
                                            5
3.7(a)(3). Counsel informed the magistrate judge that he had represented the

defendant in her tax business for twenty-five years. Thus, it is

understandable that she would want his assistance in this criminal tax case.

However, the defendant was recently arraigned on the Superseding

Indictment, only after which counsel entered his appearance. Because the

case is at an early stage in the proceedings, the defendant has adequate time

to retain counsel to represent her at trial, if the matter is not otherwise

resolved. Accordingly, the Court finds the defendant will not suffer

substantial hardship from disqualification of current counsel from advocating

at trial.

       Such disqualification will protect important interests in the trial

process. When chosen counsel has first-hand knowledge of the events

presented at trial, his performance as an advocate can be impaired because

he may be constrained from making arguments on behalf of his client based

on what he knows or by the temptation to minimize his own involvement.

United States v. Locascio, 6 F.3d 924, 933 (2nd Cir. 1993). Also, the

government is prejudiced when counsel functions as an “unsworn witness,”

effectively testifying while advocating in a dual role before the jury. Id. at

933-34. Thus, disqualifying current counsel from advocating at trial

promotes the defendant’s right to effective assistance of counsel, the

government’s interest in a fair trial, and the Court’s role in ensuring the

integrity of the judicial process.



                                            6
         Upon consideration of the evidence presented at the hearing conducted before

the magistrate judge and the arguments of the parties, the Court finds that the

magistrate judge’s order was not contrary to law or clearly erroneous at this stage

in the proceedings. However, current counsel is disqualified from advocating at

trial pursuant to Rule 3.7(a) of the North Carolina Revised Rules of Professional

Conduct.

         IT IS, THEREFORE, ORDERED, that the government’s appeal of the

magistrate judge’s order is GRANTED in part and DENIED in part, as detailed

above.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and the United States Attorney.



 Signed: November 14, 2019




                                             7
